Citation Nr: 1623250	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-03 825	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a kidney disorder to include bilateral renal masses, renal failure, kidney cysts, and polycystic kidney disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from August 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas.

As a preliminary matter the Board notes that the Veteran was previously denied service connection for chronic renal failure (claimed as kidney disease) in a November 2009 Board decision.  However, in September 2010 the Veteran procured service treatment records that were previously missing from the claims file, and which detail that in September 1976 the Veteran received "kidney" and "pain" pills, and was suspected to have kidney stones.  These service treatment records were not associated with the claims file at the time of November 2009 Board decision.  

Ordinarily, once a VA decision becomes final, the Veteran must submit new and material evidence to reopen the claim.  38 C.F.R. § 3.156 (2015).  However, where, as here, VA has issued a decision on a claim, and subsequently received relevant official service department records that were not associated with the claims file at the time of the VA decision at issue, VA will reconsider the claim rather than require the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Accordingly, the Veteran's original claim of service connection is being reconsidered.

Additionally, Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  As such, in order to account for the Veteran's bilateral renal masses, kidney cysts, and potential polycystic kidney disease, the Board has re-characterized the Veteran's claim as a claim for a kidney disorder to include chronic renal failure, bilateral kidney masses, kidney cysts, and polycystic kidney disease.

The Veteran provided testimony at a November 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had previously asserted that he was treated for kidney problems and recurrent urinary tract infections (UTIs) in service and that these led him to have kidney problems beginning in 1992.  As discussed above, the Veteran's claim was previously denied in November 2009.  At that time, the Veteran's claim was denied due to insufficient medical evidence of a medical nexus.  The primary basis of this decision was that the Veteran's private treatment records from Dr. J.H., a nephrologist, had consistently diagnosed the Veteran's chronic renal failure and history of renal insufficiency as secondary to the Veteran's malignant hypertension and a May 2009 VA examination that provided a negative etiology opinion.  This examiner noted the Veteran reported a diagnosis of hypertension in 1992 as well as a family history of hypertension, and denied alcohol or drug abuse, and had no history of heart disease.  The Veteran reported that he did not seek medical care until diagnosed in June 1992.  Prior to that, the Veteran reported to the examiner that he had not sought any kind of medical treatment for any medical conditions other than minor illness from August 1977 to June 1992.  Although the examiner referenced a July 1977 record in which the Veteran was referred to Fort Gordon for treatment due to recurrent UTIs, the examiner noted that the Veteran had not been treated for UTIs since service, and that his July 1977 separation examination indicated a normal blood pressure of 108/70.  He also indicated that the Veteran brought two X-rays from June 1977 and September 1977 that had been interpreted as normal.  The May 2009 VA examiner found that there was a 50 percent or greater probability that the Veteran's chronic renal failure was due to his long history of hypertension, and that it was unlikely that the Veteran's chronic renal failure was due to recurrent UTIs or any other incident of active duty service.

However, a review of the Veteran's recently submitted service treatment records reveal that the Veteran was examined for possible kidney stones in September 1976, and that he was prescribed "kidney pills and pain pills" at that time, and later presented with abdominal pain.  Additionally, a review of the record reveals that the July 1977 service treatment records reviewed by the May 2009 VA examiner are not associated with the claims file.  In fact, although the Veteran reported that he went to sick call several times, at his November 2015 Board hearing, the only service treatment records of record that were not submitted by the Veteran are the Veteran's in-service examinations, including his entrance and separation physical examinations.  

Additionally, in November 2011 the Veteran submitted a statement relaying that he was diagnosed with polycystic kidney disease by a private physician.  Also, the Veteran submitted private treatment records by Dr. D.H. from April 2011, and May 2012 VA treatment records diagnosing the Veteran with bilateral renal masses and kidney cysts.  The May 2012 VA treatment records indicate that imaging studies were "unclear" as to whether the Veteran had polycystic kidney disease.  The Veteran also submitted a medical article by the National Institutes of Health (NIH) that described polycystic kidney disease and explained that complications of that disease include high blood pressure and kidney infections, and that symptoms include abdominal pain, blood in urine, excessive urination at night, and flank pain on one or both sides.  This article also explained that polycystic kidney disease gets worse slowly over time, resulting in end-stage kidney failure, and that the disease is genetic in nature.

Two other VA examinations have been provided, the first in September 2011 and the second in January 2012.  As with the Veteran's May 2009 VA examination, the September 2011 VA examiner opined that based on the Veteran's treatment records from Dr. J.H., it was less likely than not that the Veteran's recurrent UTIs in service caused his chronic renal failure, and that his chronic renal failure was caused by his hypertension diagnosis.  The January 2012 VA examiner considered the records from Dr. J.H. but also considered an April 2011 private treatment record by Dr. D.H. that contained computerized tomography scan (CT scan) results which indicated the Veteran had cysts and bilateral renal masses.  Although the January 2012 VA examiner acknowledged that pyelonephritis can cause renal dysfunction, hypertension "is the more likely cause of end stage renal disease."  Additionally, the examiner explained that the Veteran's cystic kidneys "may" be secondary to his history of dialysis.  On this basis of the foregoing rationale, the January 2012 VA examiner provided a negative etiology opinion. 

With regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, the Board notes that although the January 2012 VA examiner addressed the Veteran's cystic kidneys and bilateral renal masses, he did not provide an adequate rationale for why they are not connected to the Veteran's in service treatment for recurrent UTIs or "possible kidney stones" and other symptoms, simply stating that the Veteran's cysts "may" be caused by his dialysis treatment.  Accordingly, remand of this claim is required for provision of a supplemental opinion.  Cf Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that in addition to evidence of missing service treatment records, in a February 2009 letter the Veteran references Social Security Administration (SSA) records.  Additionally, at his hearing the Veteran indicated that he has received medical treatment for his kidney conditions from the Memphis, Tennessee VA Medical Center (VAMC), some of which are already associated with the claims file.  However, the Memphis VAMC records currently associated with the claims file are from May 2012 only.  Finally, in light of the Veteran's April 2011 treatment records from Dr. H.D., it appears that additional private treatment records may be outstanding.  As such, on remand the AOJ should make efforts to obtain these outstanding records consistent with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records of the Veteran.  Search efforts for such records must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's outstanding Memphis, Tennessee VAMC treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

3. Obtain the Veteran's outstanding SSA records relevant to his kidney condition and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

4. Provide the Veteran with a release form for any outstanding private medical records pertinent to his kidney disorder.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

5. Return the Veteran's claims file to the examiner who conducted the Veteran's January 2012 kidney examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:


i. The Veteran's September 1976 treatment records

ii. The Veteran's private treatment records from Dr. J.H.

iii. The Veteran's November 2011 lay statement and attached medical articles

iv. The Veteran's May 2012 VA treatment records

c. The examiner should diagnose any current or past kidney disorders of the Veteran as demonstrated by the record.

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current kidney conditions to include: chronic renal failure, bilateral renal masses, (potential) polycystic kidney disease, and kidney cysts: (1) began during active duty service; or (2) are related to an incident of active duty service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




